SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):October 11, 2007 Location Based Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada None 20-4854758 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4989 E. La Palma Avenue Anaheim, California 92807 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:800-615-0869 Springbank Resources, Inc. Suite 150, 1300 8th Street, SW Calgary, Alberta Canada T2R 1B2 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registration under any of the following provisions: 5 Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) 5 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) 5 Pre-commencement communications pursuant to Rule 14d-2(k) under the Exchange Act (17 CFR 240.14d-2(b)) 5Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets On October 11, 2007, Springbank Resources, Inc., a Nevada corporation (“SRI”), completed its acquisition of all of the outstanding stock of Location Based Technologies, Corp., a California corporation (“Old LBT”).Pursuant to that certain Stock Exchange Agreement and Plan of Reorganization, dated August31, 2007, by and among SRI, Old LBT and the shareholders of Old LBT, each one share of Old LBT common stock was exchanged for one share of SRI/New LBT common stock (the “Exchange Transaction”).Prior to the completion of its acquisition of Old LBT, SRI had disposed of all of its assets and paid its liabilities such that, at the time of the acquisition of the stock of Old LBT, SRI was a “shell company” as defined in Rule 12b-2 promulgated by the Securities and Exchange Commission (“SEC”) under the Securities Exchange Act of 1934, as amended (“Exchange Act”).Immediately following the acquisition of Old LBT, SRI merged Old LBT into itself pursuant to the short form merger rules of Nevada corporation law, and, in the process, SRI’s name was changed to Location Based Technologies, Inc.Hereafter in this report, “SRI” will mean the registrant prior to the Exchange Transaction; and “SRI/New LBT” or “New LBT” will refer to the registrant after the Exchange Transaction. On October 5, 2007, SRI’s stock was quoted on the OTC Bulletin Board at a high of $3.49 and a low of $3.45. For further information about New LBT, see “Item 2.01Completion of Acquisition or Disposition of Assets – Continued” (hereafter sometimes referred to as “Item 2.01 – Continued”) following Item 9.01 below. Item 3.02 Unregistered Sales of Equity Securities In the Exchange Transaction, SRI issued 18,384,500 shares of its unregistered common stock to the shareholders of Old LBT in a private placement pursuant to Section 4(2) of the Securities Act of 1933, as amended, and similar exemptions available in applicable state securities laws.SRI received an equal number of Old LBT shares of common stock in the transaction.(For further information, see “Item 2.01 – Continued – Recent Sales of Unregistered Securities” below.) Item 4.01 Changes in Registrant’s Certifying Accountant, and Item 4.02 Non-Reliance on Previously Issued Financial Statements As a result of the Exchange Transaction, the former certifying accountants (Comisky & Company, Denver, Colorado) of SRI/New LBT will complete SRI’s end of year 2007 audited financials.(See “Item 2.01 – Continued – Changes In and Disagreements with Accountants” below.) As a result of this transaction, the registrant no longer meets the definition of “shell company” under Rule 12b-2 of the Exchange Act.While there are no known errors in the previously filed financial statements of SRI, the board of directors of SRI/New LBT has concluded that reliance on previously issued financial statements of SRI/New LBT could yield an inaccurate picture of the financial condition of SRI/New LBT on a going forward basis.Investors are encouraged to rely on the financial information contained in this report and in subsequent Exchange Act reports. 1 Item 5.01 Changes in Control of Registrant, and Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers As a result of this transaction, the shareholders of Old LBT became holders of more than 80% of the outstanding stock of SRI.David Morse, Joseph Scalisi and Desiree Mejia each own 24.6% of the outstanding SRI/New LBT common stock.(For further information, see “Security Ownership of Certain Beneficial Owners and Management” below.)Clint R. Black and Philip (Frank) Grey, President and Chief Executive Officer and Secretary and Treasurer, respectively, and, together, all of the directors of SRI, resigned their positions effective as of the closing of the Exchange Transaction and David Morse, Joseph Scalisi and Desiree Mejia became the directors of SRI/New LBT.Mr. Morse was elected Co-President and Chief Executive Officer of SRI/New LBT by the new board; Mr. Scalisi was elected Co-President and Chief Development Officer of SRI/New LBT by the new board; Ms. Mejia was elected Chief Operating Officer and Secretary of SRI/New LBT by the new board; and Tina Florance was elected Chief Financial Officer of SRI/New LBT by the new board.(For further information, see “Item 2.01 – Continued –
